     Case 3:20-cv-00454-LRH-CLB Document 26
                                         28 Filed 02/17/21 Page 1 of 3



      STEPHEN A. KENT, ESQ.
 1    Nevada Bar No. 1251
      KENT LAW
 2    201 West Liberty Street, Suite 320
      Reno, Nevada 89501
 3    Telephone: (775) 324-9800
      Facsimile: (775) 324-9803
 4    Email: skent@skentlaw.com
 5    Co-Counsel for Plaintiff Warren Smith
 6
      MICHAEL W. FLANIGAN, ESQ.
 7    Alaska Bar No. 7710114
      FLANIGAN & BATAILLE
 8    Admitted Pro Hac Vice
      1007 W. 3rd Ave., Suite 206
 9    Anchorage, Alaska 99501
      Telephone: (907) 279-9999
10    Facsimile: (907) 258-3804
      Email: mflanigan@farnorthlaw.com
11
      Co-Counsel for Plaintiff Warren Smith
12
13                           UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA
15
16    WARREN SMITH,                                 Case No. 3:20-cv-00454-LRH-CLB

17                     Plaintiff,
                                                   PLAINTIFFS’ UNOPPOSED MOTION
18    v.                                           TO EXTEND THE DATE FOR
19                                                 OPENING BRIEF
      UNITED PARCEL SERVICE, INC.,
20    UNITED PARCEL SERVICE                                 SPECIAL SCHEDULING
      FLEXIBLE BENEFIT PLAN, and                                REQUESTED
21    AETNA LIFE INSURANCE
      COMPANY,
22
23                     Defendants.
24
            Plaintiff Warren Smith, by and through counsel, moves this Court for an extension
25
     until February 25, 2021 to file his Opening Brief in this matter. This extension is based on
26
     the extension granted to file the Administrative Record. Counsel for the defendants has
27
     agreed that the Plaintiff’s counsel may represent that this motion is unopposed.
28
     Case 3:20-cv-00454-LRH-CLB Document 26
                                         28 Filed 02/17/21 Page 2 of 3




 1
 2                              DATED this 17th day of February, 2021
 3                                           KENT LAW
 4
                                             By: /s/ Stephen A. Kent
 5                                              Nevada Bar No. 1251
                                             201 West Liberty Street, Suite 320
 6                                           Reno, Nevada 89501
                                             Telephone: (775) 324-9800
 7                                           Facsimile: (775) 324-9803
                                             Email: skent@skentlaw.com
 8                                           And
 9
                                             FLANIGAN & BATAILLE
10
                                             By: /s/ Michael W. Flanigan, Esq.
11                                           Alaska Bar No._7710114____
                                             Admitted Pro Hac Vice
12                                           1007 W. 3rd Ave., Suite 206
                                             Anchorage, Alaska 99501
13                                           Telephone: (907) 279-9999
                                             Facsimile: (907) 258-3804
14                                           Email: mflanigan@farnorthlaw.com
15                                           Co-Counsel for Plaintiff Warren Smith
16
17                                     ORDER

18             IT IS SO ORDERED.
19
                                       UNITED STATES MAGISTRATE JUDGE
20
                                       DATED: February 17, 2021
21
22
23
24
25
26
27
28
                                         2
     Case 3:20-cv-00454-LRH-CLB Document 26
                                         28 Filed 02/17/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on February 17, 2021, I electronically transmitted the attached document
     to the Clerk’s office using the CM/ECF Systems for filing and transmitting a Notice of Electronic
 3   Filing to the below listed CM/ECF registrants.

 4   STEPHEN A. KENT, ESQ.
     Nevada Bar No. 1251
 5   KENT LAW
     201 West Liberty Street, Suite 320
 6   Reno, Nevada 89501
     Telephone: (775) 324-9800
 7   Facsimile: (775) 324-9803
     Email: skent@skentlaw.com
 8
     KRISTINA N. HOLMSTROM3
 9   Nevada Bar No. 10086__________
     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
10   Wells Fargo Tower, Suite 1500
     3800 Howard Hughes Parkway
11   Las Vegas, Nv 89169
     Telephone: (702) 369-6800
12   Fax: 602-778-3750
     Email: kristina.holmstrom@ogletree.com
13
     s/ Jessica L. Rasor, Paralegal
14   Flanigan & Bataille

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
